Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
This restriction/election action is in response to the decision on petition under 37 CFR 1.144 on 3/7/2022 which granted the withdrawal of the previous restriction requirement on 7/28/2021.



REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are 
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

1, claim(s) 1-12, drawn to a transmission having a differential in Figures 1-6.
Group 2, claim(s) 13-20, drawn to a transmission having a controllable transmission ratio in Figure 7.



The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group 1 and Group 2 lack unity of invention because the groups do not share the same or corresponding technical feature.  The special technical feature in Group 1 is a differential which responds to a difference in torque, Claim 1, lines 6-7, between its two inputs [0066]. The special technical feature in Group 2 is a transmission responding to relative rotation, claim 13, lines 6-7, between two inputs unrelated to differences in torque [0066].

If applicant selects Group 1, drawn to claims 1-12, then applicant must select a Species and Subspecies set forth below.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

Group 1, Species 1 in Figs. 1a-1d, including half pulley pairs that are spaced apart on different axes.  
Group 1, Species 2 in Fig. 2, including nested half pulley pairs having a input member 210 connected to a first half pulley 230a, and an output member 250 connected to a second half pulley 230b, with half pulleys 220 being stationary and belt 240 transmitting torque between the first and second half pulleys 230. 

The following Subspecies show unique differentials that are applied to the half pulleys to move the half pulleys axially toward and away from each other.

	Subspecies A in Fig. 3, including dual input gears and two sets of pinion gears to drive the opposing screws to move the half pulleys.
Subspecies B in Fig. 4, including radially extending bevel gear driven by two input gears where the bevel gear drives a rack to move the half pulleys.
Subspecies C in Fig. 5, including epicyclic gearing including a ring gear and sun gear driven by the drive shaft, which rotate planet gears that are attached to screws that move the half pulleys.
Subspecies D in Fig. 6, including a cam with first and second threaded portions of respective ball screws and input members that extend through each half pulley that when rotated move one half pulley away from the other.


Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1 is generic to Group 1, Species 1 and 2. Claims 13-20 are generic to Group 2, Species 1.

Group 1, Species 1 and 2, lack unity of invention because even though the inventions of these groups require the technical feature of a differential, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the rejections of claim 1 as being anticipated by Grobe et al. US Patent 4274295 and Detwiler et al. US Patent 3516296 as set forth in the office action dated 2/1/22.   
Species 1 and 2 are each separated into respective Subspecies A-D since the specification states that the embodiments in Figures 3-6 may be applied to nested pulleys such as the one shown in Fig. 2 or to some configuration of split pulleys such as those shown in Figures 1A-1D [0066].  

Benjamin Rellinger on 3/9/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654